ORDER

PER CURIAM.
Plaintiff, Sam Hoyt, appeals from a judgment affirming the decision of the Personnel Board of Review of the City of Arnold sustaining his termination.
The decision of the Personnel Board is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).